     Case 4:20-cr-00428 Document 14 Filed on 10/15/20 in TXSD Page 1 of 1
                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                               October 15, 2020
                     UNITED STATES DISTRICT COURT
                                                                              David J. Bradley, Clerk
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

UNITED STATES OF AMERICA

v.                                                              Cr. No. 4: 20-CR-428

LOVELY ELIABE



                                       ORDER

      Ms. Eliabe’s Motion to Temporarily Modify Conditions of Pretrial Release is

GRANTED.

      Ms. Eliable shall be permitted to travel to Miami, Florida to visit family as

approved by the pretrial services officer. She shall notify the pretrial services officer

upon her return to Houston.

      SIGNED at Houston, Texas, on the          15th day of October, 2020.



                                             ________________________________
                                             UNITED STATES DISTRICT JUDGE
